It is my unique pleasure to
praise His Excellency Ambassador Dan Gillerman, my
emissary to the United Nations, who is in the Chair at
present, upon his election to the post of Vice-President
at this session of the General Assembly, and to wish
him much success.
These are optimistic times in the Middle East.
The iron wall that has defined Israel's relations with
most of the Arab and Muslim world for generations, is
coming down. Israel's contacts with Arab and Muslim
States are growing at a rate never seen before.
Countries like Pakistan and others that in the past
refused to acknowledge our shared humanity, today
extend their hands in friendship and recognition.
Relations with key Muslim States, such as Turkey, are
flourishing, while our peaceful ties with both Egypt
and Jordan are constantly improving.
Here in New York this week, I have had the
honour of meeting with more than 10 of my colleagues
from the Arab and Muslim world - a number
unthinkable just two years ago. Those meetings have
been friendly, as is only fitting for countries that are
not in conflict - either territorially, or economically.
Israel welcomes this new readiness for contact, and we
encourage our neighbours to build on the foundations
that we are now laying. Contacts between Israel and its
Arab and Muslim neighbours are good for the region,
and good for peace.
We all share a common interest in building a
region of tolerance and cooperation - a region where
the moderates have the initiative, not the extremists,
whose violence has set the agenda for so long. Indeed,
those who genuinely wish to help the Palestinians and
to bring them the benefits of peace and prosperity must
realize that building contacts and cooperation with
Israel is a crucial element in that process.
Possibilities for cooperation abound. In fields as
diverse as agriculture, health, the environment,
transportation and electricity, the potential benefits of
Middle East regional cooperation are immense. Such
cooperation can bring tangible and immediate
economic benefits, as Israel's improving relations with
Jordan and Egypt have shown.
Unfortunately, many of our ties with the Arab and
Muslim world are still deep in the shadows, hidden
from the public eye. Today, I call on my Arab and
Muslim colleagues to bring our contacts out into the
light of day, so that our peoples may understand our
8

shared desire to work with each other to bring peace
and prosperity to our region. I call on the leaders of the
Arab and Muslim world, to join us in speaking to our
populations of peace rather than conflict, of reasons to
cooperate, rather than reasons to boycott.
In November of this year, I will sit alongside my
Arab and Muslim colleagues at two international
gatherings: the World Summit on the Information
Society, in Tunisia; and the summit of the Euro-
Mediterranean Partnership, in Barcelona. I call upon
the international community and my Arab and Muslim
counterparts to work together with us to ensure that
those meetings result in concrete projects that will help
reinforce our peace efforts on the ground.
This is also the time for the international
community to renew its investment in the future of the
Middle East by reviving the multilateral track of the
Middle East peace talks.
Just one week ago, Israel completed the
evacuation of all Israeli communities in the Gaza Strip.
Entire families - many of whom had lived and tilled
those lands for three generations - were called upon
by their Government to leave and to begin their lives
anew. Today, there are no more Israelis in Gaza. Israeli
military rule is now over. Responsibility for the affairs
of Gaza and its residents is now in Palestinian hands.
Israel's actions have opened the door to a new future,
and we invite our neighbours to walk with us together
through that door.
We are committed to the road map, and we wish
to get back to its full implementation. To do that, we
need a partner. A partner who is committed, as we are,
to the peaceful resolution of our differences, and to the
democratic and universal principles on which peace is
founded.
Israel attaches great importance to the Palestinian
assumption of responsibility. In it lies the key to
progress towards peace. The transfer of responsibility
for Gaza provides the Palestinian side with the chance
to take their fate into their own hands; an opportunity
not just to say that they want to govern, but to show
that they are ready and able to do so. Gaza, we hope, will
serve as a model for how the Palestinian Authority can
build a functioning, democratic and peaceful society.
Recognizing the significance of this moment,
Israel is taking great pains to ensure that Palestinian
leader Mahmoud Abbas is given every opportunity to
establish his authority. We want to promote conditions
that will benefit ordinary Palestinians, without posing a
security threat to Israel.
Israel has expressed its strong support for
international aid and assistance for the social and
economic development of Gaza, and we are committed
to facilitating those efforts. Constructive international
engagement is crucial to the Palestinian Authority's
success. The international community's priority now
must be ensuring that the Palestinian Authority and its
institutions can deliver the services and outcomes their
people and ours expect and deserve.
Economic reconstruction, of course, is not
enough. The Palestinian Authority must also deliver on
its commitment to end the campaign of terror against
Israel. For Israel, security is an issue on which we will
never compromise. We insist on the end of terror and
the dismantlement of its infrastructure, for the safety of
our citizens, and so that our peace efforts can succeed.
Turning Gaza into a model of success requires
that the Palestinian Authority act to promote and
protect democracy from its enemies. Here, as with
security, there is no room for discounts. Simply
holding elections is no guarantee of moderation and
responsible government.
Two days ago in Gaza, the terrorist organization
Hamas held a rally of 10,000 armed men dedicated to a
holy war against Israel. Like Al-Qaida and the other
organizations in the global network of terror, Hamas
seeks to destroy everything that the international
community and the moderates in our region seek to
build: tolerance, democracy and peace. Hamas is
responsible for the deliberate murder of hundreds of
Israeli civilians, amongst them scores of women and
children. Israel cannot and will not grant legitimacy to
such an organization. We will not cooperate with its
desire to participate in the forthcoming Palestinian
elections. And we call on the international community
to make clear its own opposition to the inclusion of
such terrorists in the democratic process. If Gaza is
indeed to be the positive model we all wish to see, then
it is those who promote dialogue, not violence, who
must be empowered.
The central threat to global security and to
renewed momentum towards dialogue and peace in the
Middle East today is Iran and its nuclear ambitions. As
the speech before this Assembly by the newly elected
president of Iran so clearly demonstrated, Iran's fanatic
regime remains determined to proceed with its nuclear
weapons programme. Israel welcomes the efforts of the
international community - in particular France, Britain
and Germany, backed by the United States - to deny Iran
the ability to terrorize the world with nuclear weapons.
The Board of Governors of the International
Atomic Energy Agency is meeting at this very moment
in Vienna to discuss this urgent matter. I call on them
to stop this evil regime from acquiring nuclear
weapons. The security and stability of the entire globe
is at stake. This is why it is essential and urgent that
the Security Council take action. The international
community must rally as one and use all the means at
its disposal to stop Iran before it goes nuclear. We must
not allow the fate of mankind to rest in the hands of the
tyrants of Tehran.
In January of this year, this Assembly convened
in special session to commemorate the Holocaust and
pay tribute to the brave soldiers and nations who freed
European Jewry and the world from the calamity of
that darkest nightmare. Israel commends the
community of nations for standing up in unison on this
anniversary in commitment to the cry "never again".
We commend the Secretary-General's and this
Assembly's recognition that Holocaust remembrance
must be a universal commitment. Ultimately, it is only
the determined defence of the universal values of
tolerance and the sanctity of each human life that will
protect us from tyranny and extremism.
In this spirit, Israel calls on the General
Assembly to adopt a resolution initiated by Israel and
other like-minded countries commemorating the
Holocaust and calling for global educational efforts to
ensure that its lessons are learnt. Especially today, the
day the world's greatest Nazi-hunter, Simon
Wiesenthal, has passed away, we are reminded that the
Holocaust is passing from human memory to history.
As the generation of survivors leaves us, who will tell
their story, if not us?
The special session to commemorate the
Holocaust is only one example, of the welcome shift in
the attitude of this institution towards Israel. Our recent
election as Vice-President of this Assembly is another.
I wish to commend the Secretary-General for his
unique contribution to this positive trend. Israel's
relations with the United Nations are better today than
they have ever been. Nevertheless, they are still far
from what they should be.
I call on all the States gathered here to examine
how they too can contribute to promoting a more
balanced and constructive United Nations approach to
Israel. The United Nations cannot be true to its own
lofty and universal principles, if it continues to waste
scarce resources and serve as a forum of hostility and
prejudice against one of its own.
The United Nations was born of the noble vision
to bring the ideals of peace, security and human rights
to all peoples. Sadly, reality of the United Nations
remains far removed from the United Nations ideal.
Major reform is urgent and crucial. Israel joins our
fellow Member States and their peoples in the desire to
see the United Nations fulfil the vision of its founders;
to see the United Nations serving as a force for good in
meeting the many challenges of our age.
Israel seeks to take its rightful place as a country
with full and equal rights in this institution. We seek to
realize our full potential to contribute to the global
agenda. This is why I have decided to present for the
first time Israel's candidacy for membership on the
Security Council.
It was the wisest leader of ancient Israel, King
Solomon, who wrote, in the book of Ecclesiastes, "For
everything there is a season: a time to weep and a time
to laugh; ... a time to love and a time to hate; a time
for war and a time for peace." This is a time for peace.
A time for the leaders of the world to work together to
bring the blessings of opportunity, peace and prosperity
to all humanity.
As the Jewish New Year dawns upon us, I extend
on behalf of the Jewish people greetings of peace and
brotherhood to our Muslim and Arab neighbours and to
all nations.